DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for foreign priority to PCT/ES2018/070554, with a priority date of 11 August, 2017.

Information Disclosure Statement
Acknowledgement is made of the Information Disclosure Statement filed 20 April, 2020 and has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “stopping element” disclosed in Claim 9, line 3 must be shown or the feature canceled from the claim. No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “battery 12” mentioned on page 6, line 30.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claim 11 disclosing that “normal directions of each one of the flat faces are not coplanar” must be shown or the feature(s) canceled from the claim(s). In consideration of Figure 6, this limitation is incorrect. Each of the flat faces shown in Figure 6 has a normal direction that is coplanar with all of the other faces. A plane can be drawn splitting the accessory shown in Figure 6 in half. This plane would cut through four of the six faces. The normal directions of these four faces would all be coplanar. No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of the inclusion of reference numerals. Correction is required. See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
1/ On page 3, line 2: “wirelessly transmit” should be corrected to ---wirelessly transmitting---.

2/ On page 6, line 20: “such that a spring” should be corrected to ---such as a spring---.

3/ On page 6, line 35: “a (13) made in the belt” is mentioned, but it is not disclosed what label “(13)” refers to.

4/ On page 7, line 25: “additionally mounted (3)” is disclosed. It is unclear what the label “(3)” is referring to as “(3)” was previously used for the belt.

5/ On page 7, line 34: “for example” is written twice in a row.

6/ On page 8, line 35: “also inner” is mentioned. It is unclear what is meant by “also inner” as nothing was described as being “inner” previously in this paragraph.

7/ On page 9, line 8: “towards the hole (23)” is mentioned. “Hole (23)” is a feature of the handle 20, but this section is describing the accessory 25, which does not include the hole 23.

8/ On page 9, lines 11 and 13: Label 33 is used for two different features. Label 33 is used to refer to a “projection around the perimeter (33)” in line 11, and as “outer longitudinal slots (33)” in line 13.

9/ On page 10, line 6: “normal directions, where the normal ones, taken as free vectors” should be corrected to ---normal directions, which, when taken as free vectors---.

10/ On page 10, line 21: Label 21 is used to refer to “the main core” when it has been previously used to refer to “the handle body.”

11/ On page 10, line 21: Label 27 is used to refer to “the reference core” when it has been previously used to refer to “the portions.”

12/ On page 10, line 30: “you” should be replaced with ---a user---.

13/ On page 12, lines 23-24: “force measurement unit (5)” is labelled incorrectly. The force measurement unit is previously referred to as “the force sensing unit (9).” Label 5 is used to refer to “the first housing.”

Appropriate correction is required.

Claim Objections

Claim 1, line 27: “so that said data may can be sent” should be corrected to ---said data is configured to be sent---.

Claim 2, line 2: “also comprising” should be corrected to ---further comprising---.

Claim 3, line 5: “the fixing element comprise two fins opposed extending inside of the through hole, leaving an intermediate space, which allows to retain the second sensing module” should be corrected similar to ---the fixing element comprises two fins extending oppositely inside of the through hole to create an intermediate space, which is configured to retain the second sensing module---.

Claim 4, lines 6, 7, and 9: “portions” should be corrected to ---hollow portions---, as appears in line 4. This same correction should be made in claim 5, lines 3 and 4; claim 6, line 3; and claim 8, line 4.



Claim 6, lines 5 and 6: “bodies” should be corrected to ---hollow bodies---, as appears in line 3. This same correction should be made in claim 7, lines 2, 4, and 5.

Claim 7, line 3: “also comprise” should be corrected to ---further comprise---.

Claim 8, line 4: “located one in each of the portions” should be corrected to ---wherein one is located in each of the portions---.

Claim 11, lines 4-5: “each one of the flat faces” should be corrected to ---each of the at least three flat faces---.

Claim 13, lines 11-12: “and that comprise” should be corrected to ---and that comprises---.

Claim 13, line 13: “second processor” should be corrected to ---a second processor---.


Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
Claim 13, line 17 recites “display means.” The “display means” invokes 35 U.S.C. 112(f) and has been interpreted in light of the specification. The display means is disclosed to be “a monitor” on page 12, line 33 of the specification.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
“first closing elements in claim 1, line 22; the first closing element is disclosed to be “a velcro fastener” on page 6, lines 33-36 of the specification.
“recovery component part” in claim 1, line 7; the recovery component part is disclosed to be “a spring, elastic band or elastic cord” on page 7, lines 22-23 of the specification.
“a fixing element” in claim 2, line 5; the fixing element is disclosed to be “two fins opposed extending inside of the through hole” on page 8, line 10 of the specification.
“second closing element” in claim 4, lines 4-5; the second closing means is disclosed to be “two prismatic or cylindrical bodies, both of which are hollow, which extend towards the hole in each of the portions” on page 9, lines 7-8 of the specification.
“stopping element” in claim 9, line 3; the stopping element is disclosed to be “stopping means to prevent rotation and/or displacement of the rod” on page 9, lines 23-24 of the specification.
“warning element” in claim 13, line 23; the warning element is disclosed to be “a warning sound may be emitted, accompanied by an indication on the display means” on page 13, lines 15-16 of the specification.
Because these claim limitations is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: “two hollow portions separately connectable to each other, by means of” in claim 4.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
	Claim 4, line 4 recites “by means of” but does not invoke 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 4 recites the limitation “an inner third accommodation, defined in the portions, to house the second sensing module.” This limitation seemingly contradicts the limitation of claim 3 that states “wherein the fixing element comprise two fins opposed extending inside of the through hole, leaving an intermediate space, which allows to retain the second sensing module inside the through hole, solidly connected to the handle body.” It is uncertain whether the second sensing module is contained within the inner third accommodation of claim 4 or the handle body of claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Hinds et al. (Wipo Publication 2011/041678, hereinafter referred to as Hinds) in view of Damman (US Patent No. 9,135,347, hereinafter referred to as Damman).

Regarding claim 1, Hinds teaches exercise devices with force sensor that measures the force applied by a user when exercising. Hinds discloses a device (Annotated Figure 1) for sensing force and movement during an action performed by a subject comprising a belt (Figure 2 – grasping loop 2000); a first sensing module (Annotated Figure 1 – sensor body 100), mounted on the belt and comprising a first housing, which protrudes from the belt (When handle 1000 is replaced with grasping loop 2000/belt, the sensor body 100/first sensing module will be mounted on and protrude from the grasping loop 2000/belt.); a hitch (Figure 2 – longitudinal flange 126), to connect to a recovery component part (Figure 2 – elastic member 10), which exerts a recovery force on the hitch (Page 2, lines 28-31 and Page 3, line 1 “Looking to FIG. 1, if the elastic member 10 extends to an anchor (such as a wall of floor), and a user grips the grasping loop 1000 and pulls on it to extend the elastic member 10, the force sensor(s) 102 between the grasping loop 1000 and the elastic member 10 detect the force exerted along the elastic member 10 between the grasping loop 1000 and the anchor.” The elastic member 10 exerts a force on the grasping loop, which includes the hitch.); a first movement sensing unit (Page 12, lines 12-17  “Regarding components, the force sensor 102 may take the form of single or multiple sensors, and need not take the form of a load cell. As examples, piezoelectric sensors, accelerometers, linear variable differential transformers (LVDTs), or any multi-axis sensors capable of measuring quantities such as torque, bending, stretching, pressure, etc. where desired, and/or other sensors may be used instead of or in addition to load cells.” Accelerometers or the “multi-axis sensors” mentioned can function as movement sensors.), to sense 3D movement, that is in axes X, Y, X of a reference system; a force sensing unit (Figure 4 – force sensor 102) to sense the force exerted by the recovery component part upon the hitch; a first processor (Figure 4 – CPU), to receive movement and force data detected by the first movement sensing unit and the force sensing unit, respectively, and to generate force data applied by the subject during the action performed and data on movement direction (Page 7, lines 17-23 “The CPU converts the output voltage from the force sensor 102 into a force measurement, and may also perform additional processing steps, e.g., breaking the force readings into time- stamped packets, manipulating the force readings (e.g., integrating them over time to obtain power measurements), storing a history of force readings onto an on-board memory (not shown in FIG. 4) and performing analyses on recorded readings (related to, for example, progress over time), etc.” The CPU receives data from the force sensor 102 and converts it into a force measurement. As detailed previously, the force sensor 102 may also comprise a movement sensor, in which case the CPU would also process the movement data.); a data transmission unit (Figure 4 – wireless transmitter) to wirelessly send the data generated by the first processor; and a first battery (Figure 4 – power supply 158) to power the first movement sensing unit, the force sensing unit, the first processor, and the data transmission unit (Page 6, lines 17-19 “Other components depicted in FIG. 3 include a circuit board 156 which communicates with the force sensors 102, a power supply (battery) 158 which supplies power to the force sensors 102 and circuit board 156.” Page 6, line 30 “Components of the circuit board 156 are then illustrated schematically in FIG. 4.” As seen in Figure 4, the CPU and wireless transmitter are components of the circuit board 156, and therefore are powered by the power supply 158.).

    PNG
    media_image1.png
    639
    425
    media_image1.png
    Greyscale

Hinds Annotated Figure 1

    PNG
    media_image2.png
    607
    479
    media_image2.png
    Greyscale

Hinds Figure 2

    PNG
    media_image3.png
    456
    685
    media_image3.png
    Greyscale

Hinds Figure 4
	However, Hinds does not disclose first closing elements, to close the belt to a required dimension; and a second sensing module mounted on the belt, comprising a second housing, which also protrudes from the belt, and which houses a second movement sensing unit, connected by  wire or wirelessly to the first movement sensing unit to send movement data to the first processor, so that said data can be sent by the data transmission unit.
	Damman teaches exercise tracking and analysis systems that similarly electronically track and measure user performance during exercise. Damman discloses first closing elements (Annotated Figure 16 – fastening mechanism 1606), to close the belt to a required dimension; and a second sensing module (Annotated Figure 16 – exercise module 101) mounted on the belt, comprising a second housing (Annotated Figure 16), which also protrudes from the belt, and which houses a second movement sensing unit (Column 6, lines 6-9 “Exercise module 101 may include a plurality of sensors coupled to controllers 802 such as, e.g., an accelerometer 810, a magnetometer 812, a barometer 814, an orientation module 816 (e.g., a three axis gyroscope)” Accelerometer 810 and orientation module 816 can work as movement sensing units.), connected by wire or wirelessly to the first movement sensing unit to send movement data to the first processor, so that said data can be sent by the data transmission unit (Column 4, lines 34-37 “As shown in FIG. 1, the system and environment may include a plurality of exercise modules 101 and interface devices 105 disposed in communication with an electronic network 103.” It is possible for the exercise module 101/second movement sensing unit to wirelessly connect to other devices, such as the first movement sensing unit.).

    PNG
    media_image4.png
    444
    394
    media_image4.png
    Greyscale

Damman Annotated Figure 16
	It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to modify the belt of Hinds with the closing elements and second sensing module of Damman because the  closing elements allow for easy adjustability of the belt, meaning that it can fit users of different sizes and can be attached to different parts of the body, for instance to the wrists or ankles. The second sensing module allows for tracking of the belt itself and not just the recovery component part. Damman intends for the sensing module to be fixed to a barbell, but the device could just as easily be fixed to a limb of a user. Damman teaches that the sensing module can monitor various factors when attached to a barbell (Column 10, lines 14-17 “Attachment 1604 may be configured to wrap around a center of the barbell 1602 to allow for the monitoring of work performed, rate of force development, force applied, bar speed, and acceleration, among other parameters.”). Using such a sensing module allows for easier tracking and greater accuracy than simply tracking the movement of the recovery component part.

	Regarding claim 2, Hinds as modified discloses the device for sensing force and movement as detailed above.
	However, Hinds as modified does not disclose a handle, connectable with the belt, and which in turn includes a handle body; and a fixing element for attaching the belt to the handle body, the second sensing module being solidarily connected to the handle body.
	Damman teaches exercise tracking and analysis systems that similarly electronically track and measure user performance during exercise. Damman discloses a handle (Annotated Figure 23 – handle 2302), connectable with the belt (It can be seen in Annotated Figure 23 that the handle 2302 is connected to resistance band 2306. The handle 2302 could similarly be connected to the belt.), and which in turn includes a handle body (Annotated Figure 23); a fixing element for attaching the belt to the handle body (Column 12, lines 25-27 “Fitness band 2300 may include one or more handles 2302 connected by a resistance band 2306.” The handles 2302 are connected to the resistance band 2306, meaning that there is some fixing element keeping them connected.), the second sensing module being solidarily connected to the handle body (Column 12, lines 32-34 “It is further contemplated that exercise modules 101 may be removable from handles 2302, or alternatively permanently affixed within handles 2302.” The exercise modules 101/second sensing modules are fixed (solidarily connected) to the handles.).

    PNG
    media_image5.png
    529
    764
    media_image5.png
    Greyscale

Damman Annotated Figure 23
	It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to modify the belt of Hinds as modified with the handle of Damman as a handle allows for greater versatility and ease of use. Further, affixing the sensing module within the handle is advantageous as it protects the sensing module and provides the most accurate tracking of user movement.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hinds et al. (Wipo Publication 2011/041678, hereinafter referred to as Hinds) in view of Damman (US Patent No. 9,135,347, hereinafter referred to as Damman) as applied to claims 1-2 above, and further in view of Huang (US Publication No. 2011/0306471, hereinafter referred to as Huang) and Kovach et al. (US Publication No. 2014/0255890, hereinafter referred to as Kovach).

	Regarding claim 13, Hinds as modified discloses the device for sensing force and movement as detailed in the rejection of claim 1.

	Huang teaches an interactive exercise system that monitors a user’s hand movements to help prevent Carpal Tunnel Syndrome. Huang discloses at least one database (Paragraph 21, lines 1-2 “Another key feature of the instant invention its updateable database.”) containing a personal profile of the subject, with information referred to the subject (Paragraph 17, lines 1-4 “The program track the keyboard usage by the user and prompts him or her when he or she exceeds the limit. The limit is established and input into the computer program by an occupational or physical therapist.” The limit is a personal profile of the subject, and is used to The user’s hand position is tracked and displayed by the program. The program also displays the recommended hand position and the user replicates the recommendation. The recommendation is a prescribed position for the subject. Paragraph 15, lines 1-7 The device includes a force sensor, which gathers data and transmits it to the computer program for analysis. The computer program recommends exercises based on the analysis.); an access device (Paragraph 15, lines 5-7 “As the hand moves, the sensors gather data and transmit it via the Bluetooth to the computer for analysis.” The system includes a computer, which functions as an access device), to allow the subject to remotely access the profile (Paragraph 21, lines 1-4 “Another key feature of the instant invention its updateable database. The user can add, modify or change his exercise routines to meet his requirements or physician’s recommendations.” The database can be accessed through the computer, which can do so remotely through the Bluetooth connection mentioned earlier.), and that comprises a second processor (As mentioned previously, the system includes a computer. Computers have  processors, and the processor of the computer in the system of Huang constitutes the second processor.) to receive data from the data transmission unit and generate: representative data of schematic visual representations of the position of the subject performing the action; and data about the force applied by the subject while performing the action (Paragraph 20, lines 1-8; The program displays the recommend hand positions as the schematic visual representations of the position of the subject. Paragraph 15, lines 1-7; The device takes force measurements, which are sent to the computer for analysis, meaning that they “As the user follows the suggested exercise movements, he or she sees his or her hand position plotted on the screen and sees also a solid or shaded image depicting the recommended angular tilt and pitch movements.”); and a comparator, to compare the prescribed data of the actions with the data generated by the second processor, to determine whether the positions of the subject and the force for carrying out the actions by the subject maintain a pre-established relationship with the prescribed positions and force for the actions (Paragraph 17, lines 1-4; A limit is input by a professional as prescribed data. Paragraph 15, lines 7-11 “Based on the analysis, the computer program recommends exercises to be performed by the user to minimized the risk of suffering CTS or, if the user already has CTS, exercises to lessen the impacts of the affliction.” The computer program, through the second processor, creates a recommendation. Paragraph 19, lines 3-6 “The exercises are specifically tailored to remediate the effects of the movements that the user has performed in the course of his or her work.” The program recommends exercises based on the analysis of the second processor and the prescribed limit.). (Claim 14) Huang discloses wherein the database additionally comprises video files with recordings of rehearsal sessions, in which the subject performs the actions (Paragraph 22, lines 1-3 “The recorded exercise regimen is sent to occupational therapists and they provide diagnosis and feedback on how well the user is following medical advice.” The exercises are recorded and are stored in the database.).
	It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to modify the device for sensing force and movement of Hinds as modified with the database, second processor, display means, comparator, 
	However, Hinds as modified in view of Huang  does not disclose at least one warning element to issue a real-time warning in the event that the positions of the subject and the force performing the actions not maintain the pre-established relationship with the prescribed positions and the force of the actions.
	Kovach teaches a patient support apparatus with physical therapy system that provides physical therapy exercises to a patient in a bed. Kovach discloses at least one warning element to issue a real-time warning in the event that the positions of the subject and the force performing the actions not maintain the pre-established relationship with the prescribed positions and the force of the actions (Paragraph 42, lines 12-17 “Additionally, occupant 12 may voluntarily and prematurely quit performing physical therapy routine 24. In such instances, patient support apparatus 10 may automatically terminate physical therapy routine 24 and produce an alarm signal to alert caregiver 13 that physical therapy routine 24 has been terminated.” The apparatus can detect when the patient is no longer performing the physical therapy routine, and issues an alarm to notify a caregiver.).
	It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to modify the device for sensing force and movement of Hinds as modified in view of Huang with the warning element of Kovach to notify the user when their performance does not match up with the prescribed movements.

	Regarding claim 14, Hinds as modified discloses the device for sensing force and movement as detailed above.

	

Allowable Subject Matter
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  there is no prior art alone or in combination that teaches a device for sensing force and movement that includes the combination of recited limitations in claim 3. The art alone or in combination did not teach wherein the handle body has a fixing element comprising two fins opposed extending inside of the through hole, leaving an intermediate space, which allows to retain the second sensing module inside the through hole, solidly connected to the handle body.
Damman (US Patent No. 9,135,347) teaches a handle with a sensing module contained within it, but the handle of Damman does not have the fixing element comprising two opposed fins. Hinds et al. (Wipo Publication 2011/041678) teaches a handle that allows for a sensing module to be attach to it. The sensing module is not contained within the handle and the handle does not include a fixing element comprising two opposed fins. Davies (US Patent No. 5,433,688) teaches a handle that attaches to a belt, but the handle does not contain a sensing module or have a fixing element comprising two opposed fins.
Claims 4-12 are considered allowable as they depend from claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davies ( US Patent No. 5,433,688), France et al. (US Patent No. 5,538,486), Gatherer (Wipo Publication 2012/052769), Finlay et al. (Wipo Publication 2012/085502), Orfield (US Publication No. 2017/0304679).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M BUDZYN whose telephone number is (571)272-5886. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ROBERT MATTHEW BUDZYN/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784